      Case 4:19-cv-00345-MW-CAS Document 12 Filed 10/25/19 Page 1 of 13



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

BRYANT NEIL BROWN

Plaintiff,

v.                                           Case No.: 4:19-cv-00345-MW-CAS

HON. WALTER McNEIL, as Sheriff of Leon
County, Florida, and CORIZON LLC, a
Health Services Corporation, and MARIA
LILIANA GARCIA, MD, CELESTE MACDONALD,
And DEBBIE SELLERS, individualy,

Defendants.

_______________________________________________________/

      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS
     CORIZON LLC, MARIA GARCIA, MD, CELESTE MACDONALD
                    AND DEBBIE SELLERS


       Defendants, Corizon, LLC, Maria Liliana Garcia, MD, Debbie Sellers and

Celeste Macdonald, by and through undersigned counsel, respond to the Complaint

and Demand for Jury Trial of Plaintiff as follows:

                              Jurisdiction and Venue

       1. Admitted for jurisdictional purposes only.

       2. Admitted for jurisdictional purposes only.

       3. Admitted for jurisdictional purposes only.

       4. Without knowledge, therefore denied.
Case 4:19-cv-00345-MW-CAS Document 12 Filed 10/25/19 Page 2 of 13



                                 Parties

5. Without knowledge, therefore denied.

6. Without knowledge, therefore denied.

7. Admitted that Corizon Health, Inc. is a Tennessee Corporation contracted

   with Leon County Sheriff’s Office to provide medical treatment to

   inmates. Otherwise, denied.

8. Admitted that MARIA LILIANA GARCIA, MD was employed by

   Corizon Health, Inc., otherwise denied.

9. Admitted that DEBBIE SELLERS was employed by Corizon Health

   Inc., otherwise denied.

10. Admitted that CELESTE MACDONALD, ARNP was employed by

   Corizon Health Inc., otherwise denied.

11. Denied.

                    Common Allegations of Fact

12. Without knowledge, therefore denied.

13. Without knowledge, therefore denied.

14. Without knowledge, therefore denied.

15. Denied.

16. Denied.

17. Denied.


                                   2
Case 4:19-cv-00345-MW-CAS Document 12 Filed 10/25/19 Page 3 of 13



18. Mr. Brown’s medical condition and treatment he was provided will be

   documented in his medical records and Defendants deny any allegations

   to the extent that they conflict with his medical records.

19. Mr. Brown’s medical condition and treatment he was provided will be

   documented in his medical records and Defendants deny any allegations

   to the extent that they conflict with his medical records.

20. Mr. Brown’s medical condition and treatment he was provided will be

   documented in his medical records and Defendants deny any allegations

   to the extent that they conflict with his medical records.

21. Denied.

22. Denied.

23. Mr. Brown’s medical condition and treatment he was provided will be

   documented in his medical records and Defendants deny any allegations

   to the extent that they conflict with his medical records.

24. Mr. Brown’s medical condition and treatment he was provided will be

   documented in his medical records and Defendants deny any allegations

   to the extent that they conflict with his medical records.

25. Denied.

26. Denied.




                                   3
Case 4:19-cv-00345-MW-CAS Document 12 Filed 10/25/19 Page 4 of 13



27. Mr. Brown’s medical condition and treatment he was provided will be

   documented in his medical records and Defendants deny any allegations

   to the extent that they conflict with his medical records.

28. Mr. Brown’s medical condition and treatment he was provided will be

   documented in his medical records and Defendants deny any allegations

   to the extent that they conflict with his medical records.

29. Mr. Brown’s medical condition and treatment he was provided will be

   documented in his medical records and Defendants deny any allegations

   to the extent that they conflict with his medical records.

30. Mr. Brown’s medical condition and treatment he was provided will be

   documented in his medical records and Defendants deny any allegations

   to the extent that they conflict with his medical records.

31. Mr. Brown’s medical condition and treatment he was provided will be

   documented in his medical records and Defendants deny any allegations

   to the extent that they conflict with his medical records.

32. Denied.

33. Denied.

34. Mr. Brown’s medical condition and treatment he was provided will be

   documented in his medical records and Defendants deny any allegations

   to the extent that they conflict with his medical records.


                                   4
Case 4:19-cv-00345-MW-CAS Document 12 Filed 10/25/19 Page 5 of 13



35. Denied.

36. Mr. Brown’s medical condition and treatment he was provided will be

   documented in his medical records and Defendants deny any allegations

   to the extent that they conflict with his medical records.

37. Mr. Brown’s medical condition and treatment he was provided will be

   documented in his medical records and Defendants deny any allegations

   to the extent that they conflict with his medical records.

38. Without knowledge, therefore denied.

39. Mr. Brown’s medical condition and treatment he was provided will be

   documented in his medical records and Defendants deny any allegations

   to the extent that they conflict with his medical records.

40. Mr. Brown’s medical condition and treatment he was provided will be

   documented in his medical records and Defendants deny any allegations

   to the extent that they conflict with his medical records.

41. Mr. Brown’s medical condition and treatment he was provided will be

   documented in his medical records and Defendants deny any allegations

   to the extent that they conflict with his medical records.

42. Mr. Brown’s medical condition and treatment he was provided will be

   documented in his medical records and Defendants deny any allegations

   to the extent that they conflict with his medical records.


                                   5
Case 4:19-cv-00345-MW-CAS Document 12 Filed 10/25/19 Page 6 of 13



43. Without knowledge, therefore denied.

44. Denied.

45. Denied.

                           Causes of Action:

I. Claims under 42 U.S.C. 1983, Failure to Protect (McNeil)

1-. The paragraphs of this Count do not appear to be addressed to the

responding Defendants. To the extent they can be construed to be addressed

in any way to the responding Defendants, they are denied.

II. Claims under 42 U.S.C. 1983: Failure to Treat (Corizon)

52.Denied.

53.Admitted that the Fourteenth Amendment is applicable to the claim

   presented by Plaintiff, otherwise, denied.

54.Denied.

55.Denied.

56.Denied as to all parts (a-f)

57.Denied.

58.Denied.

59.Denied.

60.Denied.




                                   6
  Case 4:19-cv-00345-MW-CAS Document 12 Filed 10/25/19 Page 7 of 13



   III.   Claims under 42 U.S.C. 1983: Failure to Treat (Garcia, Sellers,
          MacDonald)


   61.Denied.

   62.Denied.

   63.Denied.

   64.Denied as to all parts (a-f).

   65.Denied.

   66.Denied.

   67.Denied.

   68.Denied.

   69.Denied.

                               Prayer for Relief

   A. Denied.

   B. Denied.

   C. Denied.

   D. Denied.

   E. Denied.

   F. Admitted.

   G. Denied.

All allegations not specifically admitted herein, are denied.


                                       7
     Case 4:19-cv-00345-MW-CAS Document 12 Filed 10/25/19 Page 8 of 13



                       FIRST AFFIRMATIVE DEFENSE

      All negligent or wrongful acts alleged in the Complaint are described as the

conduct of an employee or agent of the Defendant, Corizon Health, Inc., The

Complaint affirmatively describes such negligent or wrongful acts as outside the

scope of the employment or agency.

                      SECOND AFFIRMATIVE DEFENSE

      This Defendant is entitled to set-off or reduction, pursuant to §768.76,

Florida Statutes, in the amount of all benefits received by Plaintiff, or paid to

another on behalf of the Plaintiff, from collateral sources.

                       THIRD AFFIRMATIVE DEFENSE

      This Defendant is entitled to the protection and benefits of §768.81, Florida

Statutes. The Defendant requests apportionment, as provided in the statute, of any

damages that may be awarded Plaintiff.

                      FOURTH AFFIRMATIVE DEFENSE

      Any damages suffered by Bryant Brown are a result of superseding,

independent, or intervening causes or are the result of yet unknown causes over

which Defendant had no control and for which Defendant is not responsible.

                       FIFTH AFFIRMATIVE DEFENSE

      The Complaint of Bryant Brown fails to state a cause of action, and

therefore should be dismissed.


                                           8
     Case 4:19-cv-00345-MW-CAS Document 12 Filed 10/25/19 Page 9 of 13



                       SIXTH AFFIRMATIVE DEFENSE

      Bryant Brown was himself negligent, and or a voluntary, consensual

participant in the incident described, and such negligence, voluntary participation,

is the legal cause of the injuries complained of in whole or part.

                     SEVENTH AFFIRMATIVE DEFENSE

      This Defendant is entitled to the statutory caps provided under §766.118,

Florida Statutes.

                      EIGHTH AFFIRMATIVE DEFENSE

      The Defendant is entitled to a set-off for reimbursement of medical expenses

by establishment of a set-off lien pursuant to §951.032, Florida Statutes; or,

alternatively, §901.35, Florida Statutes; or, alternatively, by establishment of a civil

restitution lien pursuant to §960.293, et seq., Florida Statutes.

                       NINTH AFFIRMATIVE DEFENSE

      Any damages awardable to Bryant Brown under any claims brought

pursuant to Florida Law are governed by the limitations found in Section §768.28,

Florida Statutes.

                       TENTH AFFIRMATIVE DEFENSE

      This Complaint is not actionable pursuant to Title 42 U.S.C. §1983 in that

any and all actions taken by these Defendant reflects, at worst, merely negligent

activity and as such are not Constitutionally actionable.


                                           9
    Case 4:19-cv-00345-MW-CAS Document 12 Filed 10/25/19 Page 10 of 13



                   ELEVENTH AFFIRMATIVE DEFENSE

      Any injurious results about which Bryant Brown complains did not arise as a

result of a custom, policy, or practice routinely in effect with the Defendant. No

history of widespread abuse or any custom or policy, whether formal or informal,

exists sufficient to put Defendant on notice of the potential for civil or

Constitutional violations.

                    TWELFTH AFFIRMATIVE DEFENSE

      No causal connection exists between the actions of Defendant in the alleged

deprivation of the Bryant Brown’s civil or Constitutional rights. No history of

widespread abuse of any custom or policy, formal or informal, exists sufficient to

put Defendant or a supervisory official on notice of the potential for civil or

Constitutional violations.

                  THIRTEENTH AFFIRMATIVE DEFENSE

      Because the employees involved did not violate any Constitutional rights,

there can be no liability under Title 42 U.S.C. §1983 for Defendant.

                  FOURTEENTH AFFIRMATIVE DEFENSE

      Defendant enjoys the benefit of the defense of sovereign immunity for any

claims brought against them under Florida Law for any action involving the

exercise of governmental discretion or that were not operational in nature.




                                         10
    Case 4:19-cv-00345-MW-CAS Document 12 Filed 10/25/19 Page 11 of 13



                   FIFTEENTH AFFIRMATIVE DEFENSE

      A claim of inadequate training or supervision cannot be established against

Defendant absent a finding of a Constitutional violation by the person being

supervised.

                   SIXTEENTH AFFIRMATIVE DEFENSE

      Without notice of the need to train or supervise in a particular area,

Defendant cannot be held liable as a matter of law for any failure to train and

supervise their employees or agents.

                 SEVENTEENTH AFFIRMATIVE DEFENSE

      Any claim for negligence against this Defendant must be based on medical

negligence under Florida Law as the allegations relate to the provision or lack of

provision of medical care or treatment.

                  EIGHTEENTH AFFIRMATIVE DEFENSE

      At all times relevant, Defendant was acting within the scope and course of

their employment under contract with the Leon County Jail and were not violating

clearly established law of which a reasonable medical professional would be

aware. Accordingly, Defendant is entitled to qualified immunity in its individual

and collective capacity.




                                          11
     Case 4:19-cv-00345-MW-CAS Document 12 Filed 10/25/19 Page 12 of 13



                    NINETEENTH AFFIRMATIVE DEFENSE

       A claim of inadequate training or supervision under 42 U.S.C. §1983 will

not lie absent a showing of deliberate indifference by the supervisor or agency

involved.

                     TWENTIETH AFFIRMATIVE DEFENSE

       Without a notice of the need to train or supervise in a particular area, this

Defendant, in their official capacity, cannot be held liable as a matter of law for a

failure to train and supervise.

                   TWENTY-FIRST AFFIRMATIVE DEFENSE

       The Defendant has not promoted any policies or engaged in any practices or

patterns of behavior which would have made the alleged incident(s) more likely to

occur, or which condoned or approved of any alleged improper action taken against

Bryant Brown by any employee or agent of the Defendant.

       WHEREFORE, Defendants demand judgment in their favor, including an

award of costs and attorney’s fees as is appropriate, and demands trial by jury on

all issues so triable.

       Dated this 25th day of October, 2019.

                                               /s/ Jami M. Kimbrell
                                               Jami Kimbrell, Esq.
                                               Brooks Law



                                         12
    Case 4:19-cv-00345-MW-CAS Document 12 Filed 10/25/19 Page 13 of 13



                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY, a true and correct copy of the foregoing has been

provided to all counsel via CM/ECF this 25th day of October, 2019.




                                            /s/ Jami M. Kimbrell
                                            Jami M. Kimbrell, Esq.
                                            Florida Bar No.: 0657379
                                            jmk@brookslawyers.net
                                            arj@brookslawyers.net
                                            Joseph E. Brooks, Esq
                                            FBN: 0880752
                                            jeb@brookslawyers.net
                                            paralegal@brookslawyers.net
                                            BROOKS LAW
                                            2629 Mitcham Drive
                                            Tallahassee, FL 32308
                                            Tel: 850-201-0942
                                            ATTORNEYS FOR Corizon
                                            Garcia, Macdonald, Sellers




                                       13
